DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0302353 to Ogura et al.) in view of Lin (US 2012/0141838 to Lin et al.).
	Regarding Claim 1, Ogura teaches:
a battery pack comprising a housing with a plurality of battery cells (e.g. Fig. 2)
at least one seat surface disposed inside the housing upon which a circuit board is disposed and mounted (Fig. 8, para 0085)
at least one lead plate having a terminal portion 354 electrically connected to the circuit board (Fig. 8, para 0086)


    PNG
    media_image1.png
    910
    639
    media_image1.png
    Greyscale

	Ogura does not explicitly teach:
at least one elastic sheet interposed between the circuit board and the at least one seat surface, surrounding an entire perimeter of the terminal portion in a direction perpendicular to its extension direction 
	Lin, however, from the same field of invention, regarding a battery, teaches an elastic sheet between 0.1 and 0.4 mm of plastics, silica gel, mylar, PC, etc. (Fig. 3, para 0020). Lin further teaches that the elastic sheet is interposed between a circuit board 240 and a seat surface, surrounding the perimeter of the extending terminal 230 (para 0017, etc.). 

    PNG
    media_image2.png
    790
    715
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide an insulating/elastic sheet like that disclosed in Lin in the connections of Ogura with the motivation to enhance the water security of the opening, since water infiltration was a known problem in the art. Ogura, for example discusses water problems (see e.g. para 0137). See also e.g. US 2013/0330576 which discusses drainage holes for similar battery packs indicating an awareness that water could be a problem, and that one of ordinary skill in the art would have been motivated to prevent water from coming into contact with battery where it could lead to corrosion and failure of the battery cells. 
	Regarding Claim 2, Ogura teaches:
wherein the lead plate is connected to the batteries (see Figs.)
	Regarding Claim 3, Ogura teaches:
a cell holder for holding the plurality of battery cells and wherein the sear surface is defined on the cell holder (Fig. 8)
	Regarding Claims 4, Ogura does not teach:
wherein the elastic sheet is adhered to the circuit board
	Lin, however, teaches a waterproof adhesive layer 270 of e.g. epoxy (para 0023, Fig. 3). It would have been obvious to use an epoxy resin as taught in Lin to enhance the water-proofing of the seal. 
	Regarding Claim 5, Ogura teaches:
a plurality of lead plates with a plurality of terminal connections spaced apart from each other (Fig. 8)
	Ogura does not teach:
a single elastic sheet that seamlessly and integrally surrounds the entire perimeters of a first and second terminal portion 
	Lin, however, renders obvious a single elastic sheet as discussed above. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to provide insulating seals between each of the terminals and the circuit board with the motivation to enhance water-proofing. 
	Lin does not explicitly teach a single elastic sheet covering multiple terminal openings. Making integral what had previously been made in multiple pieces has been found to be obvious. See In re Larson, 340 F. 2d 965, 144 USPQ 347 (CCPA 1965) and MPEP § 2144.04 V, B [R-5]. It would have been obvious to one of ordinary skill in the art to use multiple insulating sheets for multiple terminals, and it further would have been obvious to make such sheets an integral piece in order to simplify manufacture.
	Regarding Claim 9, Ogura does not teach:
an elastic sheet
	Lin, however, teaches plastics like silica gel, PVC, etc., known to be elastomers. It would have been obvious to use an elastomer as the insulating material with the motivation to provide a sealing, gasket-like water-tightness.
	Regarding Claims 10-11, Ogura and Lin do not explicitly teach:
the compressibility and recovery after compression of the sheet
	Lin, however, teaches compressible plastics like PVC, known and used in the art for its elastic qualities, such that the relatively low bounds being claimed on compressibility (at least 3%) and recovery after compression (at least 40%) would have been obvious qualities for selection with routine and predictable results in order to achieve a water-tight seal. Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in e.g. compressibility involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. See Jain, Arhant Prakash. “Elastomeric Engineering Materials Used in High Voltage Devices.” IJMIE, vol. 3, iss. 8, Aug. 2013, pp. 646-656 for evidence of ordinary skill in the art in this regard: Jain, for example, teaches PVC elastomer for gaskets with recovery over 80% an compressibility of up to 50% (Table 2, p. 649). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    
	Regarding Claim 12, Ogura does not teach:
the thickness of the elastic sheet

	Lin, however, teaches an elastic sheet between 0.1 and 0.4 mm of plastics, silica gel, mylar, PC, etc. (Fig. 3, para 0020). It would have been obvious to one of ordinary skill in the art to use an insulating sheet 0.4 mm since Lin teaches such a thickness, with the motivation to enhance water-proofing. 
	Regarding Claim 13, Ogura teaches:
holes in the circuit board for receiving a plurality of lead terminal extensions on two sides (Fig. 8)
	Ogura does not teach:
discrete elastic sheets for forming a seal around a plurality of lead terminals on either side
	Lin, however, renders obvious a single elastic sheet as discussed above. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to provide insulating seals between each of the terminals and the circuit board with the motivation to enhance water-proofing. 
	Lin does not explicitly teach a single elastic sheet covering multiple terminal openings. Making integral what had previously been made in multiple pieces has been found to be obvious. See In re Larson, 340 F. 2d 965, 144 USPQ 347 (CCPA 1965) and MPEP § 2144.04 V, B [R-5]. It would have been obvious to one of ordinary skill in the art to use multiple insulating sheets for multiple terminals, and it further would have been obvious to make such sheets an integral piece in order to simplify manufacture, including in multiple integral pieces, of 2 or 3 or an arbitrary number, to cover different sides of a circuit board. 
	Regarding Claim 14, Ogura teaches:
wherein the battery cells are disposed in parallel to each other, and wherein first terminal portions are connected to first longitudinal ends of the battery cells via a first main portion and a first bent extension portion, and second terminal portions are electrically connected to second longitudinal ends of the battery cells via a second main portion and a second bent extension portion (see Fig. 8, etc.) 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0302353 to Ogura et al.) in view of Lin (US 2012/0141838 to Lin et al.), in further view of Naito (US 2017/0012272 to Naito).
	Regarding Claim 6, Ogura teaches:
notches cut in the circuit board (Fig. 8)
	Ogura does not teach:
a notch defined along an edge of the circuit board between the first and second connection locations such that a line intersecting the first and second connection locations is intersected by the notch
	Naito, also from the same field of invention, regarding a circuit board connected to battery cells, teaches notches cut into sides of the circuit board (Fig. 4).

    PNG
    media_image3.png
    738
    686
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to shape the circuit board in whatever way desired. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to include notches in between terminal contact points with the motivation to e.g. reduce the weight of the device, or save on circuit board material costs. 
	Regarding Claim 16, Ogura teaches:
a battery pack comprising a housing with a plurality of battery cells (e.g. Fig. 2)
at least one seat surface disposed inside the housing upon which a circuit board is disposed and mounted (Fig. 8, para 0085)
at least one lead plate having a terminal portion 354 electrically connected to the circuit board (Fig. 8, para 0086)
holes in the circuit board for receiving a plurality of lead terminal extensions on two sides (Fig. 8)
	Ogura does not explicitly teach:
at least one elastic sheet interposed between the circuit board and the at least one seat surface, surrounding an entire perimeter of the terminal portion in a direction perpendicular to its extension direction 
discrete elastic sheets for forming a seal around a plurality of lead terminals on either side
	Lin, however, from the same field of invention, regarding a battery, teaches an elastic sheet between 0.1 and 0.4 mm of plastics, silica gel, mylar, PC, etc. (Fig. 3, para 0020). Lin further teaches that the elastic sheet is interposed between a circuit board 240 and a seat surface, surrounding the perimeter of the extending terminal 230 (para 0017, etc.). It would have been obvious to one of ordinary skill in the art to provide an insulating/elastic sheet like that disclosed in Lin in the connections of Ogura with the motivation to enhance the water security of the opening, since water infiltration was a known problem in the art. Ogura, for example discusses water problems (see e.g. para 0137). See also e.g. US 2013/0330576 which discusses drainage holes for similar battery packs indicating an awareness that water could be a problem, and that one of ordinary skill in the art would have been motivated to prevent water from coming into contact with battery where it could lead to corrosion and failure of the battery cells.	
	Lin does not explicitly teach a single elastic sheet covering multiple terminal openings. Making integral what had previously been made in multiple pieces has been found to be obvious. See In re Larson, 340 F. 2d 965, 144 USPQ 347 (CCPA 1965) and MPEP § 2144.04 V, B [R-5]. It would have been obvious to one of ordinary skill in the art to use multiple insulating sheets for multiple terminals, and it further would have been obvious to make such sheets an integral piece in order to simplify manufacture, including in multiple integral pieces, of 2 or 3 or an arbitrary number, to cover different sides of a circuit board. 
	Ogura also does not teach:
two sets of notches defined along opposite edges of the circuit board between respective first and second connection locations such that a line intersecting the first and second connection locations is intersected by the notches
	Naito, also from the same field of invention, regarding a circuit board connected to battery cells, teaches notches cut into sides of the circuit board (Fig. 4). It would have been obvious to one of ordinary skill in the art to shape the circuit board in whatever way desired. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to include notches in between terminal contact points with the motivation to e.g. reduce the weight of the device, or save on circuit board material costs. 


Claims 7-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0302353 to Ogura et al.) in view of Lin (US 2012/0141838 to Lin et al.), in further view of Varipatis (US 2017/0365826 to Varipatis et al.).
	Regarding Claims 7-8, Ogura does not teach:
at least one elastic sheet is disposed on a first surface of the circuit board
	Lin, however, renders obvious an elastic sheet between a seat and a circuit board with the motivation to enhance water proofing as discussed above in relation to claim 1.
	Ogura does not teach:
at least one coating on a second surface opposite the first surface covering and sealing a connection location
wherein the coating is polyurethane or epoxy
	Varipatis, however, from the same field of invention, regarding a circuit board connected to battery cells, teaches coating a top surface of a circuit board in epoxy coating to protect it (Figs., para 0022). It would have been obvious to provide a water-proof coating on top of the circuit board made of e.g. epoxy resin, with the motivation to enhance the water proofing of the battery pack. 
	Regarding Claims 17-18, Ogura does not teach:
a plurality of discrete coatings disposed to cover and seal first and second connection locations
	Varipatis, however, from the same field of invention, regarding a circuit board connected to battery cells, teaches coating a top surface of a circuit board in epoxy coating to protect it (Figs., para 0022). It would have been obvious to provide a water-proof coating on top of the circuit board made of e.g. epoxy resin, with the motivation to enhance the water proofing of the battery pack. It further would have been obvious to reduce epoxy usage by only coating the relevant portions of the circuit boards, such as the terminal connection points. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 19, Ogura does not teach:
an elastic sheet of elastomer
the compressibility and recovery after compression of the sheet
the thickness of the sheet
	Lin, however, teaches plastics like silica gel, PVC, etc., known to be elastomers, such that the relatively low bounds being claimed on compressibility (at least 3%) and recovery after compression (at least 40%) would have been obvious qualities for selection with routine and predictable results in order to achieve a water-tight seal. Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in e.g. compressibility involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. See Jain, Arhant Prakash. “Elastomeric Engineering Materials Used in High Voltage Devices.” IJMIE, vol. 3, iss. 8, Aug. 2013, pp. 646-656 for evidence of ordinary skill in the art in this regard: Jain, for example, teaches PVC elastomer for gaskets with recovery over 80% an compressibility of up to 50% (Table 2, p. 649). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    
	Lin teaches an elastic sheet between 0.1 and 0.4 mm of plastics, silica gel, mylar, PC, etc. (Fig. 3, para 0020). It would have been obvious to one of ordinary skill in the art to use an insulating sheet 0.4 mm since Lin teaches such a thickness, with the motivation to enhance water-proofing.
	Regarding Claim 20, Ogura teaches:
a battery pack comprising a housing with a plurality of battery cells (e.g. Fig. 2)
at least one seat surface disposed inside the housing upon which a circuit board is disposed and mounted (Fig. 8, para 0085)
at least one lead plate having a terminal portion 354 electrically connected to the circuit board (Fig. 8, para 0086)
holes in the circuit board for receiving a plurality of lead terminal extensions on two sides (Fig. 8)
	Ogura does not explicitly teach:
at least one elastic sheet interposed between the circuit board and the at least one seat surface, surrounding an entire perimeter of the terminal portion in a direction perpendicular to its extension direction 
discrete elastic sheets for forming a seal around a plurality of lead terminals on either side
the compressibility and recovery after compression of the sheet
	Lin, however, from the same field of invention, regarding a battery, teaches an elastic sheet between 0.1 and 0.4 mm of plastics, silica gel, mylar, PC, etc. (Fig. 3, para 0020). Lin further teaches that the elastic sheet is interposed between a circuit board 240 and a seat surface, surrounding the perimeter of the extending terminal 230 (para 0017, etc.). It would have been obvious to one of ordinary skill in the art to provide an insulating/elastic sheet like that disclosed in Lin in the connections of Ogura with the motivation to enhance the water security of the opening, since water infiltration was a known problem in the art. Ogura, for example discusses water problems (see e.g. para 0137). See also e.g. US 2013/0330576 which discusses drainage holes for similar battery packs indicating an awareness that water could be a problem, and that one of ordinary skill in the art would have been motivated to prevent water from coming into contact with battery where it could lead to corrosion and failure of the battery cells.	
	Lin does not explicitly teach a single elastic sheet covering multiple terminal openings. Making integral what had previously been made in multiple pieces has been found to be obvious. See In re Larson, 340 F. 2d 965, 144 USPQ 347 (CCPA 1965) and MPEP § 2144.04 V, B [R-5]. It would have been obvious to one of ordinary skill in the art to use multiple insulating sheets for multiple terminals, and it further would have been obvious to make such sheets an integral piece in order to simplify manufacture, including in multiple integral pieces, of 2 or 3 or an arbitrary number, to cover different sides of a circuit board. 
	Lin also teaches plastics like silica gel, PVC, etc., known to be elastomers, such that the relatively low bounds being claimed on compressibility (at least 3%) and recovery after compression (at least 40%) would have been obvious qualities for selection with routine and predictable results in order to achieve a water-tight seal. Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in e.g. compressibility involve only routine skill in the art, absence a showing of criticality. MPEP 2144.05 II. See Jain, Arhant Prakash. “Elastomeric Engineering Materials Used in High Voltage Devices.” IJMIE, vol. 3, iss. 8, Aug. 2013, pp. 646-656 for evidence of ordinary skill in the art in this regard: Jain, for example, teaches PVC elastomer for gaskets with recovery over 80% an compressibility of up to 50% (Table 2, p. 649). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    
	Ogura also does not teach:
a plurality of discrete coatings disposed to cover and seal first and second connection locations
	Varipatis, however, from the same field of invention, regarding a circuit board connected to battery cells, teaches coating a top surface of a circuit board in epoxy coating to protect it (Figs., para 0022). It would have been obvious to provide a water-proof coating on top of the circuit board made of e.g. epoxy resin, with the motivation to enhance the water proofing of the battery pack. It further would have been obvious to reduce epoxy usage by only coating the relevant portions of the circuit boards, such as the terminal connection points. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 2014/0302353 to Ogura et al.) in view of Lin (US 2012/0141838 to Lin et al.), in further view of Hayashi (US 2017/0187010 to Hayashi et al.).
	Regarding Claim 15, Ogura does not teach:
first and second waterproof sheets covering first and second main portions of cell leads 
	Hayashi, however, from the same field of invention, regarding a battery pack, teaches water proof sheets 17 covering separate leads (para 0031, Fig. 4). 

    PNG
    media_image4.png
    1058
    704
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a water proof sheet covering the terminals with the motivation to protect them from water, as taught by Hayashi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0124693
US 2012/0045667
US 2016/0226044
US 2020/0091548

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723